Citation Nr: 1447493	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include as secondary to the service-connected disability of a pituitary tumor, also claimed as hypopituitarism.

2. Entitlement to a temporary total evaluation for residuals of prostate cancer for a six month period following the cessation of treatment.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION
The Veteran had active military service from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1. In an unappealed November 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches, to include as secondary to the service-connected disability of a pituitary tumor, also claimed as hypopituitarism.

2. Some of the evidence submitted subsequent to the November 2006 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for headaches, to include as secondary to the service-connected disability of a pituitary tumor, also claimed as hypopituitarism.

3. The Veteran's one time in-service headache was due to a viral illness.

4. The Veteran underwent a radical prostatectomy in July 2013.

5. The cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure to treat the Veteran's prostate cancer occurred in 2003.

6. The Veteran submitted his claim for entitlement to service connection for prostate cancer and its residuals in January 2006.



CONCLUSIONS OF LAW

1. The unappealed November 2006 rating decision which denied service connection for headaches is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2013).

2. Evidence received since the November 2006 RO decision that denied entitlement to service connection for headaches is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a) , 5108, 7105 (West 2002); 38 C.F.R. § 3.156 , 20.302, 20.1103 (2013).

3. The criteria for service connection for headaches, to include as secondary to the service-connected disability of a pituitary tumor, also claimed as hypopituitarism,  have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2013).

4. The criteria for a total evaluation for residuals of prostate cancer for a six month period following in the cessation of treatment have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110(a) (West 2002 & Supp.2013); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 3.400, 4.25, 4.30, 4.115(a), 4.115(b), Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in August 2008, VA informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), medical records, lay statements, and the statements of the Veteran.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches, to include as secondary to the service-connected disability of a pituitary tumor, also claimed as hypopituitarism, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  


Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's claim for entitlement to service connection for headaches was denied by the RO in November 2006, because the Veteran failed to show that his headaches was incurred or aggravated by service. The Veteran did not appeal the decision and it became final. In February 2008, the Veteran requested that his claim for entitlement to service connection for headaches be reopened.  
 
Evidence of record at time of last final denial

At the time of the November 2006 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

The Veteran's in-service STRs reflect that the Veteran received treatment in December 1965 for a headache associated with a fever. (See December 1965 chronological record of medical care).

VA medical records reflect that the Veteran has experienced occasional frontal headaches. (See February 2006 optometry consult). 


Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, the statements of the Veteran that he has experienced headaches since service, and a lay statement from Mrs. [redacted].

In a letter dated June 10, 2012, Ms. [redacted] contends that for the past forty years since she has known the Veteran, he has always complained of headaches.

The Veteran has averred that his current headache condition is secondary to his pituitary tumor.

A VA medical examination and opinion was obtained in July 2012. The examining clinician explained that the headache the Veteran experienced in service was related to a self-limited viral illness. The examiner further opined that the Veteran's in-service headache is not related to his current headache disorder.

A private medical opinion was obtained in August 2012. The private examiner opined that if the lay statements of Ms. [redacted] and the Veteran are accurate, then it is more likely than not that the Veteran's headaches are service connected. 
 
Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for headaches. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The August 2012 private medical opinion and June 2012 lay statement from Ms. [redacted], were not within the claims file at the time of the November 2006 RO decision. The medical opinion goes to the basis of the Veteran's claim for entitlement to service connection for headaches. Thus, the Board finds that the August 2012 private medical opinion and the June 2012 lay statement from Ms. [redacted] to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim of service connection for headaches, to include as secondary to the service-connected disability of pituitary tumor, is reopened.  

De Novo analysis of reopened headache claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for headaches, to include as secondary to the service-connected disability of pituitary tumor, may be granted on the merits, de novo.

The first element of a claim for service connection is that there must be evidence of a current disability. As noted above, the medical evidence of record reflects that the Veteran experiences occasional headaches. Therefore, the Board finds that the first element for service connection has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran avers that while on active duty, he experienced headaches. The STRs reflect that the Veteran was treated for a headache associated with a fever while on active duty. Thus, the Board finds that the second element for service connection has been met.

The third element for service connection is a medical nexus between an in-service injury and disease and the current disability. As discussed above, the July 2012 VA examiner opined that the Veteran's one-time treatment for a headache was attributed to a self-limited viral illness. Other than the December 1965 medical record, the Veteran's STRs does not reflect that the Veteran complained of, or was treated for, headaches while on active service.

The Board notes that an August 2012 private medical examiner opined that if the lay statements within the claims file are accurate, than the Veteran's current headache condition is service-connected. The Board finds the private medical opinion of less probative value than the July 2012 VA examination/opinion. The private examiner did not provide a rationale or explanation of the type of headaches the Veteran experiences now, in comparison to the one fever-related headache in service. While the private examiner put emphasis on the Veteran's lay statements, the examiner failed to discuss the in-service fever-related headache. Furthermore, the examiner did not mention that upon separation from service, the Veteran denied having frequent or severe headaches. (See January 1966 report of medical history for separation purposes). Based on the above, the Board finds the July 2012 VA examination/opinion of more probative value than the August 2012 private medical opinion.

In a June 2012, Ms. [redacted] asserted that for the past forty years she has known the Veteran, he has had headaches. The Veteran separated from active service in 1966. According to Ms. [redacted]'s letter, she has known the Veteran since 1972, six years after the Veteran separated from service. Thus, while Ms. [redacted]'s statements may indicate that the Veteran has had headaches for forty years, it fails to show that the occasional headaches began while in service or shortly thereafter. The Board acknowledges that lay statements within the claims folder reflects that the Veteran has experienced occasional headaches for several decades; however, the record does not reflect that the Veteran's headaches began in service. Rather, the record reflects that one-time headache the Veteran experienced in service was acute and transitory, as he later denied having frequent or severe headaches upon separation from service. 

The earliest post-service evidence of headaches is in 1993, almost 27 years after separation. While three decades of absent headache complaints may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board also finds that the Veteran is less than credible as to any statement that his headaches began in service and has continued daily since. The Veteran avers that since service he has suffered from headaches "day in, day out". ( See May 2012 statement in support of claim). However, the Veteran has routinely stated that his headaches occur once per month. (See 2012 VA examination for headaches and 2006 VA optometry consult). As noted above, the earliest post-service evidence of headaches is in 1993, almost 27 years after separation. The Board finds that the records contemporaneous to service are more credible and probative than statements made decades later for compensation purposes.

Lay persons are competent to provide opinions on some medical issues, 
and give evidence about observable symptoms such as headaches. Layno v. Brown, 6 Vet. App. 465 (1994). However, the Board finds that a lay person is not competent to provide a probative nexus opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of headache disorders for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In addition to the Veteran's claim that his current headache condition began in service, the Veteran has contended that the headaches he currently experiences are secondary to the service-connected disability of a pituitary tumor. The Veteran is currently not service-connected for a pituitary tumor, the residuals of a pituitary tumor, or hypopituitarism. The record does not reflect that the Veteran's headaches are secondary to any of his actual service connected disabilities. Thus, service connection for headaches as secondary to a service connected disability cannot be granted.

Based on the above, service connection for the Veteran's headaches is not warranted. The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to a temporary total evaluation for residuals of prostate cancer for a six month period following in the cessation of treatment.

The Veteran avers that he is entitled to a temporary total evaluation for a six month period following his July 2003 prostatectomy.

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30. Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 

(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 
38 C.F.R. § 4.30(a) . 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above. 38 C.F.R. § 4.30(b) .

 Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.

The effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013). In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2) .

In this case, the Veteran underwent a radical prostatectomy in July 2003. The claims folder does not indicate that the Veteran's prostatectomy resulted in a month or more of convalescence, severe postoperative residuals, or immobilization by cast. The Veteran did not file his claim for entitlement to service connection for the residuals of prostate cancer until January 2006, over two years after the medical procedure. Therefore, the Veteran is not entitled to compensation prior to his January 2006 claim.

Furthermore, to establish basic entitlement to 38 C.F.R. § 4.30 benefits, service connection for the underlying disability must first be established. Service connection must be in effect at the time the 38 C.F.R. § 4.30 temporary total rating criteria are met. Otherwise, basic entitlement to this benefit does not exist. Service connection for prostate cancer or its residuals was not established at the time of the Veteran's July 2003 surgery. Accordingly, prior to the Veteran's January 2006 claim, basic entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 is not warranted.

Additionally, the Veteran is not entitled to a temporary total disability rating following the cessation of treatment. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b). 

As stated above, the Veteran's claim for the residuals of prostate cancer was subsequently filed two years from his prostatectomy. As such the Veteran was rated based on his residuals of prostate cancer which consisted of urinary incontinence. The claims folder does not reflect that the Veteran received any therapeutic procedure or that there had been any local reoccurrence or metastasis within one year from his January 2006 claim. Thus, the Veteran's entitlement to a temporary total disability rating following the cessation of treatment is not warranted.


ORDER

The application to reopen the claim of service connection for headaches based upon new and material evidence is granted.  To this extent only the appeal is allowed.

Entitlement to service connection for headaches, to include as secondary to the service-connected disability of a pituitary tumor, also claimed as hypopituitarism, is denied.

Entitlement to a temporary total evaluation for residuals of prostate cancer for a six month period following in the cessation of treatment, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


